Hall, J.
The jury having found the premises claimed subject to the plaintiff’s execution, and the court upon motion for a new7 trial having granted it, unless the plaintiffs would dismiss their levy as to one undivided fourth of the lot of land in dispute, which they have done, •and both parties to the contest having agreed in writing, by their respective counsel, that the remaining three-fourths undivided interest in the land is subject to plaintiffs’ fi fa., and that said fi.fa. shall be paid out of the same undivided three fourths interest in said land, in order to carry this agreement into effect, we'order and adjudge that the finding of the jury, as modified by the judge’s order, made on hearing the motion for a new trial, stand as it now appears of record in the superior court and that the judgment be in all respects affirmed.